DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I claims 10-17 and the species of polymer from example 2 in the reply filed on 1/21/2022 is acknowledged. With regards to the species election no formula was provided and it is not clear what the connectivity of the final product from example 2 would be. Example 2 uses polyethylene glycol (PEG) and polycaprolactone (PCL) to produce the block copolymer. Therefore the examiner simply searched for a block copolymer of PEG and PCL. Claims 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 highest crystallization rate” is not clearly understood. Perhaps applicants intended to recited higher instead of highest?
Furthermore in claim 10, the entire recitation of block copolymer satisfying equation 1 is not clearly understood since the crystallization rate is unitless. It would seem a rate of crystallization would be measured as a change in concentration over a time interval such as seconds. Furthermore the conditions for the crystallization are not recited. For instance is the rate of crystallization of the polymer from a melt or from a solubilized polymer in solution? Without reciting the conditions for crystallization the scope of the claims cannot be understood with certainty. 
With respect to claim 14, “C” and “B” have no antecedent basis in the claim.
Claims 11-16 incorporate the indefiniteness of claim 10 by dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 10-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pourcelle et al. “Light Induced Functionalization of PCL-PEG Block Copolymers
for the Covalent Immobilization of Biomolecules”, Biomacromolecules 2009, 10, 966–974.
	Pourcelle discloses light induced functionalization of PCL-PEG block copolymers, the PCL-PEG starting material before functionalization included PEG with weight of 9,500 and PCL with weight of 22800, the weight of PEG and the ratio between PEG and PCL is within the range in claims 10,12,13. See entire disclosure, especially table 1 and scheme 2. Regarding the recited block copolymer crystallization satisfying equation 1 and carbon nuclear relaxation time of not more than 20 ms, it follows that since the block copolymer of Pourcelle is within the scope of the claimed copolymer it will feature the same properties, including crystallization rate and carbon nuclear relaxation time. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. 
	Claim(s) 10-16 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Taratula et al. (US 2018/0028496).
Taratula discloses polymeric nanoparticles containing a photosensitive compound, the nanoparticle containing mPEG-PCL copolymer where the MW of PEG .
Claim(s) 10-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al. (US 20150093444 A1).
Zhang discloses PCL-PEG block copolymers including PEG with MW of 10,000 (within ratio of claim 13) and PCL with MW of 4,600, the ratio between PEG and PCL is within the ratio recited in claims 10 and 12. See entire disclosure, especially abstract, [0055],[0067]-[0068] and claims 11,13,27 and 30. Regarding the recited block copolymer crystallization satisfying equation 1 and carbon nuclear relaxation time of not more than 20 ms, it follows that since the block copolymer of Zhang is within the scope of the claimed copolymer it will feature the same properties, including crystallization rate and carbon nuclear relaxation time. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618